Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims filed 3/31/21 are acknowledged; claims 1-6 and 8-21 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 requires “the subsea stack is configured to perform an additional drilling function that is effected hydraulically with hydraulic control” which fails to incorporate all the limitations of parent claim 1.  Claim 1 requires “the drilling functions” to be “effected electrically and without hydraulic control fluid”.  Claim 1 requires all the drilling functions to be electrical; claim 3 attempts to negate that requirement.  Therefore, it fails to incorporate the requirements of the parent claim.  With respect to claim 4, it is redundant to claim 1.  Applicant has consistently argued that the scope of claim 1 would not include any performance by hydraulic fluid (see Remarks filed 6/8/20, 11/16/20, and 12/15/20).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6 and 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jernstorm (“An All-Electrick System for Subsea Well Control”, Jernstorm, Sangesland, and Hagglin, Offshore Technology Conference, 1993).
CLAIM 1:  Jernstorm discloses a drilling system.  The system comprises a rig (referred to as “top side”); and a subsea stack configured to perform a plurality of drilling functions (“System Elements” discussing functions performed); wherein the drilling functions of the subsea stack are effected electrically and without hydraulic control fluid (“all electric”).
CLAIM 2:  The plurality of drilling functions comprises actuating a blowout preventer component (SCSSV; page 708).
CLAIM 3:  Jernstorm discloses a subsea stack configured to perform additional drilling functions that are effected hydraulically with hydraulic control fluid (see Fig. 2 with electro-hydraulic system).
CLAIM 4:  All of the drilling functions of the subsea stack are effected electrically and without hydraulic control fluid (“all electric”).
CLAIM 5:  The rig is not connected to the subsea stack so as to supply the hydraulic control fluid to the subsea stack (see “removal of hydraulic fluid system” section).
CLAIM 6:  The plurality of drilling functions comprises actuating a valve of the pressure control equipment of the subsea stack (such as the SCSSV).
CLAIM 8:  Jernstorm discloses a drilling system.  The system comprises a rig (referred to as “top side”) and a subsea wellhead assembly configured to perform multiple drilling functions (see System 
CLAIM 9:  The rig is connected to the subsea wellhead assembly via an electrical cable (see “power transmission cables”).
CLAIM 10:  The electrical cable facilitates data communication between the subsea wellhead assembly and the rig (see “Sensors and signal transmission”).
CLAIM 11:  The electrical cable provides power from the rig to the subsea wellhead assembly (see “Power transmission cables”).
CLAIM 12:  The subsea wellhead assembly includes a blowout preventer stack having electrically actuated blowout preventers (such as the SCSSV).
CLAIM 13:  The subsea wellhead assembly includes a lower blowout preventer stack configured to perform a first subset of the multiple drilling functions and a lower marine riser package configured to perform a second subset of the multiple drilling functions (see “Systems Elements” discussing valves and chokes, which would be on the separate elements).
CLAIM 14:  The lower blowout preventer stack is configured to perform each drilling function of the first subset of the multiple drilling functions without hydraulic control fluid (see “Removal of hydraulic fluid system”).
CLAIM 15:  The lower marine riser package is configured to perform each drilling function of the second subset of the multiple drilling functions without hydraulic control fluid (see “Removal of hydraulic fluid system”).
CLAIM 16:  None of the drilling functions performed by the subsea wellhead assembly are effected with hydraulic control fluid (“All electric” and removal of hydraulic system).
CLAIMS 17-20:  These methods are inherent to the above structures.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jernstorm.
Jernstorm discloses the elements of claim 1 as discussed above.
Jernstorm fails to disclose the plurality of drilling functions comprise actuating a shear ram blowout preventer component to shear a drillpipe.  
Examiner takes official notice that shear ram BOP components are well known in the art as a means of closing the annulus as a safety measure.
It would have been obvious to one of ordinary skill in the art to include the well known BOP shear rams as one of the components controlled by the subsea stack of Jernstorm as Jernstorm teaches the controller can be used on a variety of valves such as safety valves and gate valves (see page 706) and thus one of ordinary skill in the art would find predictable success in activating BOP rams with the system.
Response to Arguments
Applicant's arguments filed 3/31/21 have been fully considered but they are not persuasive.
With respect to the 112 rejections, the amendments generated new 112 issues with scope of claims 3 and 4 with respect to claim 1.  It is still unclear how Applicant is interpreting claim 1 such that the scope of claims 3 and 4 either do not contradict or repeat the parent claim’s limitations.
With respect to the 102 rejections, Applicant asserts the prior art fails to disclose a “drilling system” or “drilling functions” as required by claim 1.  First, the term “drilling system” is only used in the preamble.  The use there is not required to breathe life into the claim, as the limitations set out what Applicant defines as a “drilling system”.  Therefore, the term is not positively claimed within claim 1.  As for the “drilling functions”, the Specification defines what Applicant considers to be such functions.  In general, the functions are opening and closing various valves in the system (see paragraphs 0031, 0032).  These are the same functions that the prior art teaches.  The prior art states “A subsea control system facilitates the operation of different kinds of valves on the subsea installation.  The main types of valves, 
Applicant further asserts the rejection fails to adequately cite the claimed the limitations.  The terms used are taken verbatim from the prior art.  One of ordinary skill in the art would understand that as used, they read on the claimed language used.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679